ORDER

PER CURIAM.
Martez Hunter (Defendant) appeals the judgment of conviction entered by the Circuit Court of the City of St. Louis after a jury found him guilty of twelve counts of first-degree robbery, one count of attempted first-degree robbery, and thirteen counts of armed criminal action. Defendant claims the trial court erred in: (1) sustaining the prosecutor’s objection when defense counsel argued that the submitted jury instructions for armed criminal action required the State had to prove that Defendant himself held the gun in each underlying robbery; and (2) allowing the prosecutor to argue in rebuttal that to convict Defendant of armed criminal action, the State did not have to prove that Defendant, and not a co-actor, used a gun.
We have reviewed the briefs of the parties and the record on appeal and find the motion court’s decision was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 30.25(b).